Citation Nr: 9927820	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that decision, the RO denied entitlement to a rating in 
excess of 10 percent for PTSD.  The RO also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  

The Board notes that in June 1997, this case was remanded for 
further evidentiary development, which was completed by the 
RO.  Following completion of the requested development, the 
RO issued a Supplemental Statement of the Case in November 
1998 in which it continued to deny the veteran's claims of 
entitlement to an increased evaluation for PTSD and 
entitlement to a compensable evaluation for bilateral hearing 
loss.  Thereafter, this case was properly returned to the 
Board.

The Board notes that in a January 1995 statement, the 
veteran's accredited representative argued that the veteran's 
service-connected tinnitus should be awarded a compensable 
evaluation.  In the June 1997 remand, the Board referred this 
claim to the RO for appropriate action.  In November 1998, 
the RO granted an increased evaluation of 10 percent for the 
veteran's tinnitus, which is the maximum disability rating 
available under the applicable criteria.  See 38 C.F.R. § 
4.87(a), Diagnostic Code 6260 (1998).  The veteran has not 
appealed that determination.  Thus, that issue is not 
presently before the Board.

In an August 1999 Informal Hearing Presentation, the 
veteran's accredited representative expressed disagreement 
with an unappealed May 1986 rating decision which reduced the 
veteran's disability rating for PTSD from 30 percent to 10 
percent.  It appears that the veteran may be claiming 
entitlement to restoration of the previously assigned 30 
percent disability rating.  That issue is referred to the RO 
for appropriate action.

FINDINGS OF FACT

1.  The veteran currently has an average pure tone threshold 
of 49 decibels in the right ear, with speech recognition 
ability of 100 percent, and average pure tone threshold of 44 
decibels in the left ear, with speech recognition ability of 
100 percent.

2.  The veteran currently has Level I hearing in both ears.

3.  The veteran's service-connected PTSD is manifested by 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as anxiety, chronic sleep impairment, and 
flashbacks.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999). 

2. The schedular criteria for a 30 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for two 
service-connected disabilities (hearing loss and PTSD).  In 
the interest of clarity, the Board will first discuss the law 
and regulations pertinent to increased rating claims.  The 
Board will then proceed to discuss the two issues separately.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Words such as "mild" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1998).  It should also be noted that use of terminology 
such as "mild" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.

Preliminary Matter

Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected bilateral hearing loss is well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran has been provided with two recent VA audiological 
evaluations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Factual Background

In January 1993, the veteran filed a claim of entitlement to 
service connection for hearing loss.  

In March 1993, a VA audiological evaluation was conducted.  
The veteran reported that he was exposed to rifle fire, 
grenade explosions, and artillery explosions while in 
Vietnam.  Upon testing, pure tone thresholds, in decibels, 
were noted to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
90
80
LEFT
35
35
45
60

The veteran's pure tone average was noted as 78 in the right 
ear and 41 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.

In June 1993, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable disability 
evaluation.  The veteran subsequently filed a Notice of 
Disagreement as to the noncompensable disability evaluation 
assigned.

On another authorized VA audiological evaluation conducted in 
March 1998, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
55
55
LEFT
40
40
45
50

The veteran's pure tone average was noted as 49 in the right 
ear and 44 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.

Schedular Criteria for Bilateral Hearing Loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110.  See also 64 Fed. Reg. 
25208 and 25209, published at 38 C.F.R. § 4.85-4.87 
(effective June 10, 1999).  Under both the new and old 
regulations, evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz (cycles per second).  The Schedule allowed for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service- 
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); See also 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85 (effective June 10, 1999). 

Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The most recent VA audiological 
evaluation available (March 1998) reveals an average pure 
tone threshold of 49 decibels in the right ear, and a speech 
discrimination ability of 100 percent in the right ear.  The 
audiological evaluation also reveals an average pure tone 
threshold of 44 decibels in the left ear, and a speech 
discrimination ability of 100 percent in the left ear.  
Applying these values to the rating schedule under both the 
new or old regulation results in a numeric designation of 
Level I hearing in both ears.  Under Diagnostic Code 6100, a 
noncompensable evaluation is assigned where hearing is at 
Level I in both ears.  Therefore, the results of the March 
1998 audiological evaluation do not support a compensable 
evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (Effective June 10, 1999). 

The Board recognizes that in the case of an appeal of an 
initial rating assignment, inquiry must be made upon all 
medical and lay evidence of record reflecting the severity of 
the veteran's disability since the submission of the claim.  
See Fenderson, 12 Vet. App. at 119.  Thus, the Board has also 
considered whether the results of the veteran's March 1993 
audiological evaluation warrant a compensable evaluation.  

The veteran's March 1993 audiological evaluation reveals an 
average pure tone threshold of 78 decibels in the right ear, 
and a speech discrimination ability of 100 percent in the 
right ear.  The audiological evaluation also reveals an 
average pure tone threshold of 41 decibels in the left ear, 
and a speech discrimination ability of 100 percent in the 
left ear.  Applying these values to the rating schedule under 
both the new or old regulation results in a numeric 
designation of Level II hearing in the right ear and Level I 
hearing in the left ear.  Under Diagnostic Code 6100, a 
noncompensable evaluation is assigned where hearing is at 
Level II in the poorer ear and Level I in the better ear.  
Thus, the results of the March 1993 evaluations also do not 
support a compensable evaluation for bilateral hearing loss.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 10, 
1999). 

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable evaluation for bilateral hearing loss.  As 
discussed above, the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
compensable evaluation under the regulation.  See Lendenmann, 
3 Vet. App. 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  The 
benefit sought on appeal is denied.

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the November 1994 
Statement of the Case that an extraschedular evaluation was 
not warranted for the veteran's service-connected bilateral 
hearing loss disability.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected bilateral hearing loss disability 
markedly interferes with employment or that he has required 
frequent periods of hospitalization for this disability.  The 
record reflects that the veteran has worked at the Post 
Office for the over ten years.  The veteran has submitted no 
evidence that this disability has in any way prevented or 
interfered with this employment and he has never contended as 
such.  He also never reported that he has required any 
hospitalization for this disability. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to an increased evaluation for service-connected 
PTSD, currently evaluated as 10 percent disabling.

Preliminary Matter

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with two VA examinations, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Factual Background

In May 1984, the RO granted service connection for PTSD and 
assigned a 30 percent disability rating.  In a May 1986 
rating decision, the RO reduced the veteran's disability 
evaluation to 10 percent after a psychiatric evaluation 
reportedly revealed some improvement in his condition.

In January 1993, the veteran filed a claim of entitlement to 
an increased evaluation for his PTSD.  He contended that he 
was experiencing flashbacks, "sweats", and headaches due to 
PTSD.

In March 1993, the veteran was provided with a VA psychiatric 
examination.  The veteran reported that he was not on 
medication at the time and had never been hospitalized for 
his PTSD.  He also reported that he had been employed at the 
Post Office since 1986 and that he was currently working 48 
to 52 hours per week.  He indicated that he felt a lot of 
stress at his job because he was constantly being told that 
he was too slow and that he had poor concentration.  He 
reported that he has been married since 1974 and has no 
children.

Upon examination, the VA psychiatrist found that the veteran 
appeared neatly groomed and that his speech was normal in 
tone and in rate.  The veteran's mood reportedly appeared 
anxious and his affect was noted to be mildly constricted and 
apprehensive.  His thought content was found to be negative 
for any auditory or visual hallucinations.  The veteran 
denied any suicidal or homicidal ideation but reported having 
had such thoughts in the past.  The veteran reported that he 
often got sweaty and tense in the neck, and that his hands 
trembled all of the time.  He also reported problems sleeping 
and that he sometimes woke up and his sheets were wet from 
sweat.  He also indicated that he startled easily and that he 
was often angry at people at work who would drop boxes behind 
him just to see him jump.

The March 1993 VA examiner concluded that the veteran was in 
a very stressful position at his place of employment, and 
that the nature of his work and the pressure that was being 
put on him appeared to exacerbate and reinforce the anxiety 
symptoms of his illness.  The VA examiner noted that the 
veteran had been gainfully employed for the past seven years 
and married for the past 19 years.

In June 1993, the RO denied entitlement to an increased 
evaluation for PTSD.  The veteran subsequently filed a Notice 
of Disagreement with this decision in which he contended that 
his condition had worsened to such a degree that it warranted 
an increased evaluation.

In June 1997, the Board remanded the veteran's claim, in 
part, so he could be provided with another VA examination.

In accordance with the Board's remand instructions, the RO 
provided a VA psychological examination in March 1998.  
During his examination, the veteran reported that he was 
still working full time at the Post Office and that he 
experienced a lot of stress at that job.  He indicated that 
he got along with his coworkers but not with a certain 
manager.  He also indicated that he has not missed any work 
due to illness or symptoms.  The veteran reported that he had 
no marital discord and that he and his wife occasionally 
socialize with friends.

Upon examination, the VA psychologist found no evidence of a 
thought disorder and that his speech was logical and 
coherent.  The VA psychologist noted that the veteran's 
hygiene was good and that his memory appeared to be within 
normal limits.  The veteran denied experiencing suicidal or 
homicidal thoughts and denied suffering from delusions or any 
auditory or visual hallucinations.  His mood was noted to be 
anxious with constricted affect but the VA examiner found no 
evidence of a mood disorder.  The veteran reported that he 
experienced nightmares and he complained of shakiness, cold 
sweats, and insomnia.  He also reported that he has 
experienced flashbacks that made him stop working long enough 
to compose himself.  The veteran indicated that he felt 
estranged from others and that he could not stand crowds.  He 
also indicated that he was easily startled and reported that 
he has confronted people in the past who purposely made loud 
noises because they enjoyed seeing him shake and sweat.  The 
VA examiner diagnosed the veteran with chronic PTSD and 
assigned a Global Assessment of Functioning (GAF)  score of 
70.

Schedular Criteria for PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was also amended with regard to rating mental disorders 
including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See 
Karnas, 1 Vet. App. at 311.  In the instant case, the RO 
provided the veteran notice of the old regulations in the 
November 1994 Statement of the Case, and this case was 
remanded by the Board in June 1997, in part, so the RO could 
provide the veteran with notice of the revised regulations.  
The RO provided such notice in the November 1998 Supplemental 
Statement of the Case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1998).

Analysis

The veteran is currently rated as 10 percent disabled for his 
service-connected PTSD.  He contends that his disability has 
worsened in severity to such a degree that it is no longer 
compensated by his presently assigned disability rating.  As 
noted above, the Board will consider the veteran's claim 
under both the current and the former schedular criteria in 
accordance with the Court's ruling in Karnas, 1 Vet. App. at 
311.

With respect to the current criteria, the Board finds that 
the evidence of record shows that the current severity of the 
veteran's PTSD more nearly approximately a rating of 30 
percent.  38 C.F.R. §§ 4.7, 4.21 (1998).

The Board recognizes that there is evidence of record which 
does not support a rating of 30 percent under the new 
criteria of Diagnostic Code 9411.  There is no evidence which 
suggests that the veteran suffers from depressed mood or 
panic attacks.  There is also no evidence that he experiences 
feelings of suspiciousness, and the most recent VA examiner 
specifically found that his memory appeared normal for a man 
his age.  

However, the Board finds that the weight of the evidence 
supports a 30 percent disability rating for PTSD.  In 
particular, the Board believes that both VA examinations 
revealed that the veteran suffers from chronic sleep 
impairment, which appears from the entire record to be 
neither mild nor transient.  The veteran has consistently 
reported that he often experiences nightmares and that he has 
difficulty sleeping.  He has also reported that he often 
wakes up to find his sheets wet from sweat and that his lack 
of sleep makes him tired at work and makes it harder to do 
his job.

In addition to chronic sleep impairment, the Board finds that 
the veteran has demonstrated other criteria that would 
warrant a 30 percent disability rating under the new criteria 
for PTSD, including anxiety.  This is supported by the 
findings of the March 1993 VA examiner, who found that the 
veteran's stress at work was aggravating the already present 
anxiety symptoms of his illness.  Additionally, the March 
1998 examiner also noted that the veteran's mood appeared 
anxious with constricted affect.  Further, the Board notes 
that the veteran has reported other symptoms, such as 
"shakiness" and being easily startled.  He has also 
reported flashbacks during the day, which have required him 
to stop work long enough to compose himself.

The Board recognizes that the veteran has been able to hold a 
steady job for a number of years, and that he appears to have 
no problems in his marriage.  He also appears to be able to 
socialize with friends and has no history of a thought mood 
disorder.  However, while the Board believes that this 
evidence weighs against assignment of a 30 percent disability 
under the old criteria, which requires definite impairment in 
ability to maintain effective or favorable relationships, the 
Board does not believe that this evidence prevents the 
assignment of a 30 percent disability rating under the new 
criteria.  Specifically, the Board notes that a 30 percent 
evaluation under the new criteria allows for a veteran who is 
generally satisfactorily functioning, but nevertheless 
suffers from occasional decreased in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms such as anxiety and chronic sleep 
impairment.  

Therefore, while the veteran may have not demonstrated all of 
the criteria for a 30 percent disability rating under 
Diagnostic Code 9411, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 30 percent rating rather than a 10 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).  The Board finds the 
manifestations of the veteran's disability which support a 30 
percent disability rating to be more significant and have a 
greater impact on the veteran's ability to function than 
those which do not meet the criteria for a 30 percent 
evaluation. 

The Board has considered whether the next highest evaluation 
of 50 percent under the new criteria might be warranted.  
However, the evidence of record does not demonstrate that the 
veteran's PTSD is manifested by symptoms such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands, impairment of short term or long term 
memory; impaired judgment or abstract thinking; and 
disturbances in motivation and mood.  38 C.F.R. § 4.130, 
Diagnostic Code 9203 (1998).  Additionally, the March 1998 VA 
examiner specifically assigned a GAF score of 70, which is 
indicative of only mild symptoms, or mild impairment in 
social or occupational functioning.  Thus, the Board finds 
that the preponderance of the evidence of record is against 
assignment of a 50 percent disability evaluation under the 
new criteria.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 50 percent evaluation is 
warranted for the veteran's PTSD under the old criteria.  
However, the Board believes that the evidence of record has 
not demonstrated that the veteran is considerably impaired in 
his ability to maintain effective or favorable relationships 
with people.  The Board recognizes that the veteran has 
reported difficulty getting along with one of his managers 
and that he has feelings of estrangement from others.  He has 
also reported problems with some of his coworkers who have 
dropped boxes just to see him jump.  However, as noted above, 
the veteran has been able to maintain employment at his 
current job for over seven years, and the veteran himself 
reported that he is able to get along with his most 
coworkers.  He has also reportedly experienced no marital 
discord as a result of his PTSD and has indicated that he and 
his wife socialize with friends.  Thus, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 30 percent under the old criteria.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 30 percent 
disability rating for the veteran's PTSD under the new 
criteria.  See 38 C.F.R. § 4.7, 4.21.  Furthermore, for the 
reasons and bases stated above, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent under both the new and old 
criteria.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

An increased rating of 30 percent is granted for the 
veteran's PTSD, subject to controlling regulations applicable 
to the payment of monetary benefits.




		
	Barry Bohan
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

   The United States Court of Appeals for Veterans Claims (Court) has stated the word "definite", as used in 
the old schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an 
award at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  


